Title: To George Washington from John Paterson, 26 April 1782
From: Paterson, John
To: Washington, George


                        
                            Sir,
                            West Point 26th April 1782
                        
                        The circumstances and disposition of this Country are such and the Finances so low, that no operations ought
                            to be undertaken unless they convey with them the greatest probability of uccess, especially where they would be attended
                            with an extraordinary accumulation of the public Debt, a failure in that case, would increase the Stupor at present too
                            prevalent, and materially injure our infant Bank.
                        Britain, already very much reduced, her Debt large, her Navy at least not Superior, I think must be induced
                            to wish a peace, tho she yet appears haughty, this I think must be an Argument against an unnecessary increase of our
                            Burthen, yet if York could be reduced, it would render the wished for period more certain, for this reason I should be for
                            making the attempt if practicable. 
                        On the first Question, admitting they have a superiority on the Coast & in the Harbour, I think it
                            unadvisable.
                        On the second, if they have the same force, keep the Command of the Harbor, but loose their superiority at
                            Sea, I must suppose it our Duty to make the attempt.
                        On the third, if they have the same force, but loose the Command of the Water in the Harbor, and at Sea, I
                            think the opportunity ought not by any means be overlooked.  
								The probability of obtaining a sufficient force from the
                            Country is not great, tho I think if they are not reinforced from Charlestown and we command the Harbor and Coast, or only
                            the Coast, we may with what Militia may be collected make out a body of twenty thousand, which as the Enemy are situated
                            would not be too many, but if the garrisons of Charlestown and Georgia should join them, our additional force ought nearly
                            to double that of the Enemys but am fearful in that case it would be impossible to collect a force sufficient unless
                            assisted by a foreign one. I am with the greatest Esteem & respect your Excellencys most obedient servant
                        
                            John Paterson
                        
                    